Citation Nr: 0639848	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  02-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right elbow disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from April 1983 to March 1986, 
July 1997 to April 1998, and several periods of active duty 
for training through March 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2001 by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO) which granted service connection and assigned a 
10 percent rating for epicondylitis of the right elbow, 
effective from September 6, 2000.


FINDING OF FACT

The veteran's right elbow disability is not manifested by 
extension limited to 75 degrees, flexion limited to 90 
degrees, flexion limited to 100 degrees and extension limited 
to 45 degrees, ankylosis, limitation of pronation with motion 
lost beyond the last quarter of arc, other impairment of 
flail joint, nonunion of the radius and ulna, impairment of 
the ulna, or radius, or impairment of supination and 
pronation.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a right elbow injury are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2001 and August 2003, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  In July 2006, the VA sent a 
letter to the veteran providing notice as to the appropriate 
disability rating and effective date, in accord with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claim was subsequently readjudicated without taint from the 
prior decisions after each letter.  The veteran has not 
alleged any prejudice resulted from the timing of the notice 
letters and no prejudice is apparent from the record.  The VA 
has done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining 
medical records, requesting Reserves records, requesting 
service medical records, providing examinations, fulfilling 
all Board remand requests, and providing a personal hearing.  
Consequently, the duty to notify and assist has been met.  

Service connection was granted and an initial 10 percent 
rating assigned in the rating action on appeal.  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-"staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evidence of record indicates the veteran's complaints of 
pain and swelling in his right elbow and diagnoses of 
epicondylitis.  A 1998 VA x-ray report notes there was no 
significant bone or joint space abnormality in the right 
elbow.  A June 2001 VA examination record reports range of 
motion of 0 to 135 degrees of flexion and 85 degrees of 
pronation and supination in the right elbow.  There was pain 
at full extension, and the examiner noted that pronation, 
supination, flexion, and extension were all full but 
"somewhat slow" because of pain.  There was elbow effusion 
bilaterally, with tenderness over the right lateral 
epicondyle in the region of the extensor origin and resisted 
dorsiflexion of the wrist is painful over the lateral 
epicondyle.  An x-ray report demonstrated chronic appearing 
bone spur formation over the lateral epicondyle consistent 
with longstanding chronic lateral epicondylitis.  

Subsequent treatment records report complaints of occasional 
right elbow pain or swelling.  See February 2002, October 
2002, and October 2003 VA treatment records.  Another VA 
examination was conducted in August 2006.  The veteran 
reported a constant pain of 4-5/10 with pain of 6-7/10 with 
elbow extension and repetitive pronation and supination of 
the forearm or repeated dorsiflexion of the wrist.  The 
veteran stated that he uses a tennis elbow strap as his only 
assistive device.  The veteran denied stiffness, locking, 
giving way, swelling, heat, dislocation, subluxation, flare-
ups, or redness, and he reported being able to work for 2.5 
to 3 hours without fatigue.  Range of motion was 0 to 135 
degrees, with pain on the last 15 degrees of extension.  
Pronation and supination were 85 degrees.  Repetitive testing 
showed no significant fatigue or weakness and muscle tone was 
excellent in the forearm musculature.  Additionally, there 
was no significant limitation of motion due to increased 
pain, although this was "primarily due to the veteran 
'pushing through.'"  The examiner noted the x-ray report 
found results consistent with the 2001 x-ray report.  

The RO assigned the initial 10 percent rating under 
Diagnostic Code (DC) 5024, which in turn rates on the 
limitation of the affected part.  Diagnostic Codes pertaining 
to the elbow and forearm provide different ratings for the 
major and minor arm.  It is unclear from the record whether 
the veteran is right hand dominant so the Board will apply 
the criteria for the major arm under the relevant diagnostic 
codes.  

Relevant diagnostic codes in this case include DC 5206, which 
contemplates limitation of flexion of the forearm; DC 5207, 
which contemplates limitation of extension of the forearm; DC 
5208, which contemplates flexion of the forearm limited to 
100 degrees and extension limited to 45 degrees; DC 5212, 
which contemplates impairment of the radius; and DC 5213, 
which contemplates impairment of supination and pronation.

Diagnostic Codes 5205 (ankylosis of the elbow), 5209 (other 
impairment of the elbow, flail joint fracture), 5210 
(nonunion of the radius and ulna, with flail joint), and 5211 
(impairment of the ulna) are not applicable in this instance, 
as the medical evidence does not show that the veteran has 
any of these conditions. 

DC 5206 concerns limitation of forearm flexion.  Limitation 
of flexion of the forearm is rated 10 percent when limited to 
100 degrees, 20 percent when limited to 90 and 70 degrees, 30 
percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71, DC 5206 (2005).  DC 
5207 concerns limitation of forearm extension.  Limitation of 
extension of the forearm is rated 10 percent when limited to 
45 and 60 degrees, 20 percent when limited to 75 and 90 
degrees, 30 percent when limited to 100 degrees, and 40 
percent when limited to 110 degrees.

In considering limitation of motion, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect any functional limitation that is due 
to pain that is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  

Normal elbow range of motion is 0 to 140 degrees extension to 
flexion, 90 degrees forearm pronation, and 85 degrees forearm 
supination.  Although the 2006 VA examination record noted 
that the veteran had pain in the last 15 degrees of 
extension, a 20 percent rating for limitation of extension 
requires that extension be limited to 75 degrees.  The 
veteran's extension is too significant to warrant such a 
rating.  Likewise, the veteran's range of flexion, flexion 
and extension, and pronation are all too significant to 
warrant a rating in excess of 10 percent, even after 
consideration of pain.  Consequently, a rating in excess of 
10 percent is not warranted for the veteran's right elbow 
disability.  

With regard to the remaining applicable diagnostic codes, the 
Board finds that in this case there is no evidence of 
impairment of the radius (DC 5212), or of impairment of 
supination and pronation (DC 5213).  38 C.F.R. § 4.71a, DCs 
5212, 5213 (2005).  Accordingly, the veteran is not entitled 
to a higher rating under either of these diagnostic codes. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 10 percent for a right elbow disability at any time during 
the course of this appeal.  See Fenderson, supra.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).


ORDER

An initial rating in excess of 10 percent for a right elbow 
disability is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


